   Case 3:18-cr-00600-WHA Document 7 Filed 12/13/18 Page 1 of 7


                             States! IBisitritt Court
                                       FOR THE
                  NORTHERN DISTRICT OF CALIFORNIA

                      VENUE: SAN FRANCISCO                                                  h.
                                                                                        y




                            UNITED STATES OF AMERICA,




                              MICHAEL SHIFERAW, and
                                MERON SHIFERAW,




                                  DEFENDANT(S).


                                 INDICTMENT

                            18 U.S.C. § 2113(a) - Bank Robbery;
                             18 U.S.C. § 2 - Aiding and Abetting:
           18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c) - Forfeiture Allegation




             A true bill.



                                                                 Foreman


             Filed in open court this /?           _day of
                                                                                      NO PROCESS


                                                                    Clerk




UnitedStatesMagistrateJudge                           ^               NO BAIL ARREST WARRANT


                                                                                                   \
Case 3:18-cr-00600-WHA Document 7 Filed 12/13/18 Page 2 of 7
Case 3:18-cr-00600-WHA Document 7 Filed 12/13/18 Page 3 of 7
Case 3:18-cr-00600-WHA Document 7 Filed 12/13/18 Page 4 of 7
Case 3:18-cr-00600-WHA Document 7 Filed 12/13/18 Page 5 of 7
Case 3:18-cr-00600-WHA Document 7 Filed 12/13/18 Page 6 of 7
Case 3:18-cr-00600-WHA Document 7 Filed 12/13/18 Page 7 of 7
